Collins, J.
Appeal from an order of the district court dismissing an appeal, upon questions of law alone, from a judgment rendered in justice’s court. We have carefully examined the very full and complete record of the proceedings in the trial court, and it is manifest that no error can be found therein. If, therefore, the district court committed a mistake in dismissing the appeal, as to which we express no opinion, it was without prejudice to the appellant. Instead of having the justice’s judgment affirmed, as it should have been on the record, there was simply a dismissal of the appeal. Of this result the appellant ought not to complain.
Order affirmed.